(Certiorari denied, ante, p. 927.)
The Court desires a response from the Government in this case, not limited to, but directed in particular toward the kind of apparatus used by the Government; the person or persons who authorized its installation; the statute or Executive Order relied upon; the date or dates of installation; whether there is in existence a recording of conversations heard; when the information concerning petitioner came into the hands of any attorney for the Government and to which ones, as well as what use was made of the information in the case against petitioner.
Me. Justice White and Mr. Justice Fortas took no part in the consideration or decision of this order.